 In the Matter Of WALTON LUMBER COMPANY, A CORPORATIONandEVERETT DISTRICT COUNCIL, LIIMBER AND SAWMILL WORKERS, ONBEHALF OF LOCAL No. 2648, CHARTERED BY THE UNITEDBROTHERHOODOF CARPENTERS 'AND ' JOINERS" OF AMERICA, AFFILIATEDWITH THEAMERICAN FEDERATION OF LABORCaseNo. R-1693.-DecidedFebruary19, 1940LitniberRdustry-Investigation of Represenntatives:controversy concerningrepresentation of employees : refusal of employer to recognize petitioning unionas the representative of its employees-Uni,tAppropriate for Collective Bargain-ing:production and maintenance employees,including boommen and slipmen,excluding supervisory and clerical employees ; agreement asto-Representative:eligibility to participate in choice : permanent employees currently on pay roll ;employees temporarily on pay roll of another company, subject to supervisionand discharge by company involved in pre.qent proceeding-ElectionOrderedMr. P. H. Walker,for the Board.Mr. R. W. Maxwell,of Seattle,Wash., for the Company.Mr. D. F. Pearson,of Everett, Wash., for Local No. 2648.Mr. P. R. Gershon,of Seattle,Wash., for Local 2-101.Mr. John K. Odisho,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEOn November 28, 1939, Everett District Council, Lumber and Saw-millWorkers, herein called the Council, filed with the Regional Direc-tor for the Nineteenth Region (Seattle,Washington) a petitionalleging that a question affecting commerce had arisen concerning therepresentation of employees ofWalton Lumber Company, Everett,Washington, herein called the Company, and requesting an investiga-tion and certification of representatives pursuant to Section 9 (c) ofthe National Labor Relations Act, 49 Stat. 449, herein called the Act.On December 29, 1939, the National Labor Relations Board, hereincalled the Board, acting pursuant to Section 9 (c) of the Act andArticle III, Section 3, of National Labor Relations Board Rules andRegulations-Series 2, ordered an investigation and authorized the20 N. L. R. B., No. 58.573 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDRegional Director to conduct it and to provide for an appropriatehearing upon due notice.On January 3, 1940, the Council, on behalf.of Local 2648, chartered by the United Brotherhood of Carpentersand Joiners of America, affiliated with the American Federation ofLabor, herein called Local No. 2648, filed an amended petition.-- .On January 4,1940, the Regional Director issued a notice of hearing,copies of which were duly served upon the Company, upon the Council,and upon International Woodworkers of America, Local 2-101, hereincalled Local 2-101, a labor organization affiliated with the Congressof Industrial Organizations claiming to represent employees directlyaffected by the investigation.Pursuant to the notice, a hearing washeld on January 22, 1940, at Everett, Washington, before Patrick H.McNally, the Trial Examiner duly designated by the Board.TheBoard, the Company, the Council, Local No. 2648,1 and Local 2-101;were represented by counsel and participated in the hearing.Full.opportunity to be heard, to examine and cross-examine witnesses, and,to introduce evidence bearing on the issues was afforded all parties.During the course of the hearing the Trial Examiner made several.rulings on motions and on objections to the admission of evidence.The Board has reviewed the rulings of the Trial Examiner and findsthat no prejudicial errors were committed.The rulings are herebyaffirmed.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESSOF THE COMPANYWalton Lumber Company, a Washington corporation, with itsprincipal office and place of business in Everett, Washington, is en-gaged in the manufacture, sale, and distribution of lumber and woodproducts.The Company obtains its raw materials within the State ofWashington, but ships approximately 71 per cent of its finishedproducts outside the State of Washington. Its sales for the year 1939amounted approximately to $1,400,000.The Company employsapproximately 350 production and maintenance employees.II. THELABOR ORGANIZATIONS INVOLVEDLocal No. 2648, chartered by the United Brotherhood of Carpentersand Joiners of America, is a labor organization affiliated with EverettDistrict Council, Lumber and Sawmill Workers, and with the Ameri-can Federation of Labor. It admits to its membership production andmaintenance employees of the Company, excluding supervisory andclerical employees.1The Council and Local No. 2648 were represented by the sameattorney. WALT01N LUMBER_-COMPANY.,575InternationalWoodworkers of America, Local 2-101, is a labororganization affiliated with the Congress of Industrial Organizations,admitting to its membership production and maintenance employees ofthe Company, excluding supervisory and clerical employees.III.THE QUESTION CONCERNING REPRESENTATIONIn November 1939 the Council, on behalf of Local No. 2648, re-quested the Company to bargain with it as the representative of theCompany's production and maintenance employees. The Company re-quested proof that Local No. 2648 had been designated by a majorityof such employees.The Council refused to submit such proof andfiled its petition herein.We find that a question has arisen concerning representation ofemployees of the Company.IV.THE, EFFECT OF THE QUESTION CONCERNING REPRESENTATIONUPON COMMERCEWe find that the question concerning representation which has arisenoccurring in connection with the operations of the Company describedin Section I above has a close, intimate, and substantial relation totrade, traffic, and commerce among the several States and tends to leadto labor disputes burdening and obstructing commerce and the freeflow of commerce.V. THE APPROPRIATE UNITAt the hearing the parties stipulated that all the Company's pro-duction and maintenance employees, including boommen and slipmen,but excluding. supervisory and clerical employees, constitute an appro-priate bargaining unit.No reason appears for departing from the unitagreed upon.The Company classified 17 of its employees as supervisors.2These17 employees have authority to hire and discharge persons under theirdirection.We find that they are properly classified as supervisors.We find that all the Company's production and maintenance em-ployees, including boommen and slipmen but excluding supervisoryand clerical employees, constitute an appropriate unit for the purposesof collective bargaining and that said unit will insure to employeesof the Company the full benefit of their right to self -organization andto collective -bargaining -and will otherwise effectuate the policies ofthe Act.2 John Seymour,R. C. Warrick,William Call,Jess Kester,J.M. Myers,Paul Johnson,Harry Morseth,Pete Furan,M. Kirkland,Axel Nordgren,Sam Forslund,E. C. East, W. L.Chambers,W. M. Warrick,George W.Gave, Z. M. Waley, and Clarence Hein. 576DECISIONS OF, NATIONAL LABOR RELATIONS BOARDVI.THE DETERMINATION OF REPRESENTATIVESAt the hearing Local No. 2648 and Local 2-101 claimed substantialmembership among the employees in the appropriate unit.We shallorder an election by secret ballot to resolve the question concerningrepresentation which has arisen.There was a dispute- at the hearing concerning the eligibility to voteof seven men 3 employed on the premises of the Company: as- bondedwatchmen by the Lawrence Warehouse Company. At the time of thehearing the Lawrence Warehouse Company was in temporary posses-sion of a portion of the Company's product for the purposes of securinga loan.The Company contended that these seven men should not bepermitted to participate in an election conducted among its employees.Local 2-101 agreed with this contention.Local No. 2648, however,insisted that they be allowed to vote.These seven men were formerlyemployed by the Company and will return to its service upon termina-tion of the warehouse security arrangement.They work°under thedirection. of the Company's supervisory employees... Accordingojo thetestimony of the Company's operating manager, they are subject todischarge at the Company's will.Under these circumstances, theirstatus is closely analogous to that of employees who have been tempo-rarily laid off.We shall direct that they be permitted to vote in theelection.We shall further direct that all employees in the appropriate unitwho were on the Company's pay roll for the period immediately pre-ceding the date of this Direction, including employees who did notwork during such pay-roll period because they were ill or on vacationand employees who were then or have since been temporarily laid offbut excluding those who have since quit or been discharged for cause,shall be eligible to vote.Upon the basis of the above findings of fact and upon the entirerecord in the case, the Board makes the following:CONCLUSIONS OF LAW1.A question affecting commerce has arisen concerning the repre-sentation of employees of Walton Lumber Company, Everett, Wash-ington, within the meaning of Section 9 (c) and Section 2 (6) and (7)of the National Labor Relations Act.2.All the production and maintenance employees of the Company,including boommen and slipmen but excluding supervisory and clerical8 Louis Trapp,William Mullner, Lloyd Warrick, HowardHedlund, Elmer Ecklund;'MikeOakland, and Herman Grandstrom.3 WALTON LUMBERCOMPANY577employees, constitute an appropriate unit for the purposes of collectivebargaining, within the meaning of Section 9 (b) of the National LaborRelations Act.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Rela-tions Act and pursuant to Article III, Section 8, of National LaborRelations Board Rules and Regulations-Series 2, as amended, it isherebyDIRECTED that, as part of the investigation ordered by the Boardto ascertain representatives for the purposes of collective bargainingwith Walton Lumber Company, Everett, Washington, an election bysecret ballot shall be conducted as early as possible but not later thanthirty (30) days from the date of this Direction of Election underthe direction and supervision of the Regional Director for the Nine-teenth Region, acting in this matter as agent for the National LaborRelations Board and subject to Article III, Section 9, of said Rulesand Regulations,amongthe productionand maintenanceemployeeswho were on the Company's pay roll for the period next preceding thedate of this Direction, including Louis Trapp, William Mullner, LloydWarrick,Howard IIecllund, Elmer Ecklund, Mike Oakland, andHerman Grandstroin, all boommen and slipmen, and all employeeswho did not work during such pay-roll period because- they wereill or on vacation, or who were then or havesincebeen temporarily laidoff, but excluding supervisoryand clericalemployees and employeeswho have since quit or been dischargedfor cause to determinewhetherthey desire to be represented by Local No.2648,chartered by theUnited Brotherhoodof Carpenters and Joinersof America, affiliatedwith the American Federation of Labor, or by International Wood-workers ofAmerica, Local 2-101, affiliatedwith the Congressof Indus-trialOrganizations, for thepurposesof collectivebargaining, or byneither.